United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
DEPARTMENT OF THE INTERIOR,
HARPER’S FERRY JOB CORPS CENTER,
Harper’s Ferry, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-2225
Issued: September 8, 2008

Oral Argument July 1, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 4, 2007 appellant filed a timely appeal of the June 6, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, denying her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this appeal.
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. In a May 14, 2007 decision, the Board
set aside the Office’s November 1, 2006 decision which denied appellant’s request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence

of error.1 The Board found that appellant’s September 16, 2005 request for reconsideration of
the Office’s September 24, 2004 decision, which denied modification of its finding that she did
not sustain a recurrence of disability or carpal tunnel syndrome causally related to her April 4,
1997 employment injury, was timely filed. The Board remanded the case to the Office for
application of the proper standard for timely reconsideration requests pursuant to 20 C.F.R.
§ 10.606(b)(2). The facts and the circumstances of the case as set forth in the Board’s prior
decision are incorporated herein by reference.2 The facts and the history relevant to the present
issue are hereafter set forth.
On remand, the Office reviewed the arguments set forth in appellant’s timely
September 16, 2005 reconsideration request and accompanying evidence. Appellant contended
that the Office confused her claim for depression which was filed on December 2, 1997 and
assigned file number 03-0232374 with the instant claim assigned file number 03-0227352.3 She
stated that she was claiming compensation for total disability causally related to her April 4,
1997 employment-related neck sprain and multiple contusions only for the period April 8
through 14, 1997 when she was taken off work by Paula P. Russo, a physician’s assistant, and
Dr. Sandra Fowler, a Board-certified family practitioner, and February 26 through May 4, 1998
when Dr. Mehrullah Khan, an attending Board-certified neurologist, determined that she
sustained bilateral carpal tunnel syndrome and chronic denervation at C5-6. Appellant
contended that she was entitled to compensation for a percentage of permanent disability that
was caused by her April 4, 1997 employment injuries. She also stated that she sustained bilateral
carpal tunnel syndrome due to her accepted employment injuries.
Appellant submitted duplicate copies of medical records. Treatment records of
Dr. Fowler from April 8, 1997 through January 29, 1998 and Dr. Khan from December 13, 1997
through April 23, 1998 which addressed appellant’s concussion, cervical condition and bilateral
carpal tunnel syndrome. A February 22, 1999 report of physical therapists, Susan Marschke and
Katrina Darnell, also addressed appellant’s cervical condition and bilateral carpal tunnel
syndrome.
In a report dated April 27, 2004 and treatment notes covering intermittent dates from
April 1, 2004 through June 19, 2006, Dr. Kahn stated that appellant had radiculopathy at C5-6,
carpal tunnel syndrome and a rotator cuff tear. He also addressed her medical treatment.

1

Docket No. 07-319 (issued May 14, 2007).

2

On April 4, 1997 appellant, then a 48-year-old social services assistant, filed a traumatic injury claim assigned
number 03-0227352 alleging that on that date she hurt her back and bruised her head, chest, arm, foot and leg in an
automobile accident. On June 25, 1997 the Office accepted the claim for neck sprain and multiple contusions. On
March 7, 1998 while totally disabled for work due to her accepted employment-related depression, appellant filed a
claim for recurrence of disability alleging that she continued to have residuals and sustained carpal tunnel syndrome
causally related to her April 4, 1997 employment injuries. By decision dated May 20, 1998, the Office denied the
claim and, following requests for reconsideration, denied modification of its decision on March 15, 1999, April 19,
2000, June 9, 2001, February 26, 2002, May 2 and October 1, 2003.
3

Appellant stated that on July 31, 2000 the Office accepted her claim assigned file number 03-0232374 for
depression.

2

Progress notes covering intermittent dates from October 13, 2005 to April 4, 2006 of
Maureen C. Chamberlin, a licensed clinical social worker, addressed stressors in appellant’s life.
By decision dated June 6, 2007, the Office denied appellant’s request for reconsideration
on the grounds that the arguments and evidence submitted were duplicative in nature and, thus,
insufficient to warrant a merit review of its prior decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,4 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.5 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.6 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
In a September 16, 2005 letter, appellant disagreed with the Office’s September 24, 2004
decision, denying modification of its finding that she did not sustain a recurrence of disability or
carpal tunnel syndrome causally related to her accepted April 4, 1997 employment injuries. The
relevant issue in the case, whether she sustained a recurrence of disability causally related to her
April 4, 1997 employment injuries, is medical in nature.
In her request for reconsideration, appellant argued that the Office confused the instant
claim with her claim for depression. She was claiming compensation for total disability causally
related to her April 4, 1997 employment-related injuries only for the period April 8 through 14,
1997 when she was taken off work by Ms. Russo and Dr. Fowler, and February 26 through
May 4, 1998 when Dr. Khan determined that she sustained bilateral carpal tunnel syndrome and
chronic denervation at C5-6. Appellant contended that she sustained bilateral carpal tunnel
syndrome causally related to her April 4, 1997 employment injuries and that she was entitled to a
schedule award for permanent impairment. Evidence that repeats or duplicates evidence already
in the case record has no evidentiary value and does not constitute a basis for reopening a case.7
Appellant’s contentions were previously made and addressed by the Office in its prior decisions
and, thus, do not constitute relevant and pertinent new evidence not previously considered by the

4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(1)-(2).

6

Id. at § 10.607(a).

7

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

3

Office. The Board finds that this evidence does not require reopening appellant’s claim for
further review on the merits.
Similarly, the duplicative medical records of Dr. Fowler, Dr. Khan, Ms. Marschke and
Ms. Darnell do not require reopening appellant’s claim for further merit review. This evidence
was previously of record and reviewed by the Office in its prior decisions.
Ms. Chamberlin’s treatment notes covering intermittent dates from October 13, 2005 to
April 4, 2006 addressed the stressors in appellant’s life. Dr. Khan’s treatment notes covering
intermittent dates from April 1, 2004 through June 19, 2006 and report dated April 27, 2004
addressed appellant’s cervical radiculopathy, carpal tunnel syndrome and rotator cuff tear.
Although this evidence is new, it is not relevant to the issue of whether appellant’s April 4, 1997
employment injuries caused her continuing residuals and disability, and a consequential injury.
The Board notes that, as a social worker, Ms. Chamberlin is not a physician as defined under the
Act.8 Moreover, Dr. Khan did not address whether appellant’s ongoing emotional and physical
conditions were causally related to her accepted employment injuries.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As she did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.9
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).

8

See 5 U.S.C. § 8101(2).

9

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

